28 Mich. App. 580 (1970)
184 N.W.2d 526
ESTATE OF FREEDLAND
KLAPP
v.
BEVERLY HALL FOUNDATION
Docket No. 9261.
Michigan Court of Appeals.
Decided December 8, 1970.
*581 Neithercut & Neithercut (by Kittredge R. Klapp), for plaintiff.
Gault, Davison & Bowers, for defendant.
Before: QUINN, P.J., and DANHOF and CARROLL,[*] JJ.
PER CURIAM.
Among the items in the possession of William C. Freedland at the time of his death were United States Treasury Bonds, series H, registered to "William C. Freedland, P.O.D. Beverly Hall Foundation". The administrator of Freedland's estate cashed the bonds and petitioned in Genesee County Probate Court for an order authorizing inclusion of the proceeds in the inventory of the estate. The Beverly Hall Foundation filed an objection thereto, claiming its ownership of the bonds by virtue of the registration.
On November 13, 1968, the probate court denied the administrator's petition and affirmatively ordered the transfer of the proceeds plus interest to the Beverly Hall Foundation. The administrator claimed an appeal in Genesee County Circuit Court where the decision of the probate court was affirmed on February 17, 1970. The administrator filed a claim of appeal in this Court on March 9, 1970.
The judgment appealed from was not appealable as of right. An appeal from a probate court judgment may be taken only to the circuit court; further review may be had only upon application for leave to appeal to this Court. MCLA § 600.308(1) (Stat Ann 1970 Cum Supp § 27A.308[1]); GCR 1963, 806.2(4) as amended February 13, 1969, 381 Mich. lxxvii, lxxviii. The administrator's claim that the probate court had no jurisdiction to grant the relief *582 it did has no effect on the appeal process he must follow to raise that issue.
No application for leave to appeal having been filed in this case, our Court is without jurisdiction to consider the appeal. People v. Markunas (1970), 23 Mich. App. 616; Dearborn v. Pulte-Strang, Inc. (1968), 12 Mich. App. 161; Hope v. Weiss (1968), 12 Mich. App. 404; Fox v. Board of Regents of the University of Michigan (1965), 375 Mich. 238. The appeal is dismissed without prejudice to apply for leave, without costs.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.